DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/3/22.

Applicant's election with traverse of invention I in the reply filed on 3/3/22 is acknowledged.  The traversal is on the ground(s) that first, “it would not make sense to operate the apparatus as described in the restriction requirement” and second, that there is not “any serious burden” relating to the examination of the unelected invention.  This is not found persuasive because:
Regarding the first argument, the examiner respectfully disagrees. Specifically, applicant contends that it would not make sense to use the apparatus in a manner different than the claimed method, including the continuous injection of gas (which was merely cited by the examiner as exemplary and not all exhaustive of the distinction between the inventions). To make this point, applicant improperly imports unrecited functionality from the specification into the claims. The functionality argued by applicant is unrecited in the claims and it is not inherent for the apparatus as claimed. The examiner additionally notes, as evidenced by 
Regarding the second argument, the examiner here too respectfully disagrees and notes that applicant’s arguments are mere conclusory allegations that there is no search burden. However “a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02” See MPEP 803.II. In this case, the inventions are at least classified different as previously discussed, similarly, the examination of Invention II would require a distinct text search to find the perform of a specific step or process being performed as opposed to a generical capability as would be the requirement for an apparatus claim, see MPEP 2114(II). 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because:
Figure 1 is in shaded in various shades of gray which has reduced the figure’s legibility. 37 CFR 1.84(m) states, “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object.” In this case, the shading of Figure 1 is improper. 
Figure 10 is gray and faint. 37 CFR 1.84(l) states “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black [….]”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see at least pages 41-42 of the specification as-filed). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level 
	
Claim Objections
Claims 4-5, 8, and 15 are objected to because of the following informalities:  
Claims 4 and 5 each recite “the lower portion of the production tubing”. The examiner recommends writing this limitation as “a lower portion of the production” to ensure proper article use.  
Claim 8 recites “the well”. Elsewhere the limitation has been recited as “the hydrocarbon well” (see e.g. claim 1, claim 6, etc.). The examiner recommends the use of a consistent nomenclature.
Claim 15 recites “1,600 ps.” It appears that this should read “1,600 psi.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “a solution inlet port” used to inject “into at least one of the annular space and the production tubing” and depends from claim 1. Claim 1 defines the annular space, in part, by the interior of the production tubing. Claim 6 has presented a list of alternatives (“at least one of”), however, the two alternatives appear to be the same. In that would not injecting into (i.e. inside of) the production tubing also result in injection into the annular space?  Claim 7 is rejected for depending from an indefinite claim. 

Claim 7 recites “the solution inlet port is connected to at least one of the production tubing and the lift tube” and depends from claim 6. Claim 6 recites “a solution inlet port” used to inject “into at least one of the annular space and the production tubing”. If, for example, the alternative of injecting into the annular space is the alternative taught by the parent claim, it is not clear how the solution inlet port would be directly connected to the lift tube, which is the alternative permitted by claim 7. In other words, claim 7 teaches a list of alternatives which may result in a combination which may be incompatible with claim 6. In other words, it is unclear if a particular alternative from the list of “one of the production tubing and the lift tube” must be selected based on the alternative selected in parent claim 6. 

Claim 14 recites “one or more of a pressure proximate to a bottom hole location and a pressure or a flow rate of a hydrocarbon from the wellbore measured at or near 

Claim 14 recites the limitation "the surface".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends from claim 1 which recites “an exterior surface” and “an interior surface”. The system as a whole also has a myriad of surfaces which are inherent, rending it unclear what surface “the surface” is referring to. 

Claim 15 recites “the system is operable to inject gas through the gas inlet port at a pressure of between approximately 100 psi and approximately 1,600 ps.” It is not clear what is required of the system to be “operable” within the recited range. Clearly, the claim cannot require a methodological step of operating within the recited pressure range (see MPEP 2173.05(p)(II)), however, whatever the limitation imposed by the claim might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural functional limitations. It is therefore impossible to determine what theoretical structural limitation is now required by the system being “operable” in the In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”
For the purpose of examination the examiner understands that claim as requiring the system being able to tolerate between approximately 100 psi and approximately 1,600 psi without failure. Necessarily, if a device is operable at a pressure above such a range, it would similarly be operable/able to tolerate the lower pressure(s).

Claim 16 recites “the system is operable to inject gas through the gas inlet port at a rate of between approximately 0.1 ft3/min and approximately 50 ft3/min.” It is not clear what is required of the system to be “operable” within the recited range. Clearly, the claim cannot require a methodological step of operating within the recited flow rate range (see MPEP 2173.05(p)(II)), however, whatever the limitation imposed by the claim might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural functional limitations. It is therefore impossible to determine what theoretical structural limitation is now required by the system being “operable” in the recited manner. Does it require a specific control system programming? Does it require particulars of an unrecited compressor? Does it require a particular sizing for the gas inlet port? Or something else? MPEP 2173.05(g) states, “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”


The term “approximately” in claims 15 and 16 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 16 is additionally rejected for its dependence from indefinite claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 9 recites “the distal end of the lift tube is within the horizontal section of the wellbore” and depends from claim 1. Claim 1 already recites “a distal end of the lift tube in a horizontal section of the wellbore”. Accordingly claim 9 fails to further limit the subject matter of the claim upon which it depends. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniel (US 20190376373 A1).


a downhole check valve (Fig 2, valve 230, Para 0033, “The hybrid valve 230, as discussed later, is a one way valve when having a first orientation”) interconnected to a lower end of a production tubing positioned within the wellbore (Fig 2, valve 230 is connected to the lower end of the tubing 220); 
a lift tube (Fig 2, tube 240, Para 0033, “an extraction support mechanism 240 (e.g., an inner production tubing […]”) positioned within the production tubing (Fig 2, tube 240 is within production tubing 220), wherein an annular space is formed between an exterior surface of the lift tube and an interior surface of the production tubing (Fig 2, annular space is formed there between, as seen in additional detail in e.g. Figs 6-8); and 
a gas inlet port interconnected to the production tubing at a wellhead portion of the hydrocarbon well (Fig 11, the surface system is seen. The depicted surface system provides additional details of the manifold system 252 in Fig 2. The gas inlet port is the inlet connection to production tubing 220 downstream of valve 1120E or the inlet near 1140B. This occurs as the wellhead as seen), wherein gas injected through the gas inlet port travels down the annular space to a distal end of the lift tube in a horizontal section of the wellbore and then pushes liquid up the lift tube (Para 0045, Fig 8, as seen, the gas is injected down the inner annulus of 220 and there is a flow of fluid up 240. As seen in Fig 8 and Fig 2, the distal end of the lift tube 240 is in a horizonal section of the well).  

 (Fig 2, Fig 8, as seen the lower end of 240 is spaced from the lower end of 220 defined by the presence of valve 230).  

Regarding claim 3, Daniel further teaches wherein the downhole check valve prevents fluid from flowing out of the lower end of the production tubing  (Fig 2, valve 230, Para 0033, “The hybrid valve 230, as discussed later, is a one way valve when having a first orientation”; Para 0044, “formation fluid cannot go back into the casing because the hybrid valve 230 acts now as a one way valve”).  

Regarding claim 6, Daniel further teaches a solution inlet port at the wellhead portion of the hydrocarbon well (Fig 11 of a wellhead, there is an inlet connecting to the casing 210. This inlet is the port downstream from 1120F and/or the port near 1140C. This is distinct from the gas injection port which would connect into the production tubing 220) to inject a pretreatment solution into at least one of the annular space and the production tubing (The examiner notes that the present claim is an apparatus claim and the only structural requirement of the claim is a solution inlet port, which is structurally understood to require only an opening able to perform the recited function. However, Para 0051 states, “a batch treatment could be pumped down the casing and recovered through the outer production tubing and the extraction support mechanism”. In circulating from the casing into the production tubing 220 and/or the extraction support tube 240, the solution inlet as identified would at least allow for the indirect injection of a treatment solution into the production tubing).

Regarding claim 7, Daniel further teaches wherein the solution inlet port is connected to at least one of the production tubing and the lift tube (Fig 11, Para 0051, the solution inlet is the port downstream from 1120F and/or the port near 1140C. This is at least indirectly physically connected to the production tubing 220 and lift tube 240 and operably connected to 220 and 240 as the solution inlet port is usable to deploy a solution into each).  

Regarding claim 9, Daniel further teaches wherein the distal end of the lift tube is within the horizontal section of the wellbore (Fig 2 of Daniel, support mechanism which includes an inner production string 240, see Para 0033, is within “the horizontal part 206” of the well as seen in the Fig. See additionally Figs 7, 8, and 9 as well). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20120067569 A1), in view of Daniel (US 20190376373 A1).

Regarding claim 1, Brown teaches an intermittent gas lift system to remove stagnant liquid from a wellbore of a hydrocarbon well, comprising: 
a downhole check valve (Fig 3, Para 0074, check valve 54) interconnected to a lower end of a production tubing positioned within the wellbore (Fig 3, the check valve 54 is at the lower end of the production tube 52); 
a lift tube (Fig 3, inner tube 70) positioned within the production tubing (Fig 3, 70 is within 52), wherein an annular space is formed between an exterior surface of the lift tube and an interior surface of the production tubing (Fig 3, Para 0077, “generally annular flow path is created between the outer tube 52 and inner tube 70”); and 
a gas inlet port interconnected to the production tubing (Fig 3, inlet from line 56 to the production tube 52) at a wellhead portion of the hydrocarbon well (Fig 3, the connection occurs at the wellhead 12, specifically around the portion indicated at around reference numeral 52), wherein gas injected through the gas inlet port travels down the annular space to a distal end of the lift tube (Fig 3, injected gas 92) and then pushes liquid up the lift tube (Fig 3, liquid is pushed up as 94).  
While Brown discusses the need for “de-liquifying wells” (Para 0011) and discusses application in a horizontal well (Para 0074), Brown is not explicit on a distal end of the lift tube in a horizontal section of the wellbore.
Daniel teaches a distal end of the lift tube in a horizontal section of the wellbore (Fig 2, support mechanism which includes an inner production string 240, see Para 0033, is within “the horizontal part 206” of the well as seen in the Fig. See additionally Figs 7, 8, and 9 as well).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brown by having a distal end of the lift tube in a horizontal section of the wellbore as disclosed by Daniel because placement towards the toe of a horizontal part of the well would allow for a greater amount of liquid, as the toe is where liquid will tend to accumulate (Para 0032).  

Regarding claim 2, Brown further teaches wherein the distal end of the lift tube is spaced from the lower end of the production tubing (Fig 3, as seen the lower end of the lift tube 70 is above the lowest end of the production tubing 52 with check valve 54).  

Regarding claim 3, Brown further teaches wherein the downhole check valve prevents fluid from flowing out of the lower end of the production tubing (Fig 3, Para 0086, “liquid cannot re-enter the well W by action of the valve 54” from the production tubing 52).  

Regarding claim 4, Brown further teaches wherein when gas is injected through the gas inlet port into the annular space, pressure in the lower portion of the production tubing (The examiner notes that the present claim is an apparatus claim and the system of the present case is capable of being operated in the recited manner, see MPEP 2114(II). Specifically, see Fig 3 and Para 0086, “Pressurised gas […] is being delivered back into the well through conduit 56 down the first leg 92. The gas pressure acts on the surface of liquid L within the outer tube 52 […]. The liquid cannot re-enter the well W by action of the valve 54”).  

Regarding claim 5, Brown further teaches wherein when the injection of gas through the gas inlet port into the annular space stops, pressure in the lower portion of the production tubing decreases and the downhole check valve opens to permit fluid from a hydrocarbon reservoir proximate to the lower end of production tubing to flow into the production tubing  (The examiner notes that the present claim is an apparatus claim and the system of the present case is capable of being operated in the recited manner, see MPEP 2114(II). Specifically, see Fig 3 and Para 0086, “the controller closes valve 64 to prevent any more compressed gas to be used […] This also relieves pressure on valve 54 allowing liquid from well W to flow into tubes 52 and 70.”).   

Regarding claim 6, Brown as modified is silent on a solution inlet port at the wellhead portion of the hydrocarbon well 
	Daniel teaches a solution inlet port at the wellhead portion of the hydrocarbon well (Fig 11 of a wellhead, there is an inlet connecting to the casing 210. This inlet is the port downstream from 1120F and/or the port near 1140C. This is distinct from the gas injection port which would connect into the production tubing 220) to inject a pretreatment solution into at least one of the annular space and the production tubing (The examiner notes that the present claim is an apparatus claim and the only structural requirement of the claim is a solution inlet port, which is structurally understood to require only an opening able to perform the recited function. However, Para 0051 states, “a batch treatment could be pumped down the casing and recovered through the outer production tubing and the extraction support mechanism”. In circulating from the casing into the production tubing 220 and/or the extraction support tube 240, the solution inlet as identified would at least allow for the indirect injection of a treatment solution into the production tubing).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brown by having a solution inlet port at the wellhead portion of the hydrocarbon well to inject a pretreatment solution into at least one of the annular space and the production tubing as disclosed by Daniel because it would allow “for corrosion, scale or paraffin/asphaltene inhibition” (Para 0051).  

(Fig 11, Para 0051 of Daniel, the solution inlet is the port downstream from 1120F and/or the port near 1140C. This is at least indirectly physically connected to the production tubing 220 and lift tube 240 and operably connected to 220 and 240 as the solution inlet port is usable to deploy a solution into each).  

Regarding claim 9, Brown as modified further teaches wherein the distal end of the lift tube is within the horizontal section of the wellbore (Fig 2 of Daniel, support mechanism which includes an inner production string 240, see Para 0033, is within “the horizontal part 206” of the well as seen in the Fig. See additionally Figs 7, 8, and 9 as well). 

Regarding claim 15, Brown further teaches wherein the system is operable to inject gas through the gas inlet port at a pressure of between approximately 100 psi and approximately 1,600 psi (Para 0068, the compressor 36 is operable to discharge gas from 50 psi to 1500 psi; the compressor is operable to discharge to line 56 which leads to the gas inlet port as previously defined. See also Para 0094, “Compressor 36 is operated to deliver gas from separator 16 through outer tube 52 into the well W”. Accordingly, as best understood, the system is operable to inject at the recited pressures. The examiner notes that the present claim is an apparatus claim, see MPEP 2114(II)). 

3/min and approximately 50 ft3/min (Fig 3, compressor 36 has a capacity of 600MCF/D; the compressor is operable to discharge to line 56 which leads to the gas inlet port as previously defined. See also Para 0094, “Compressor 36 is operated to deliver gas from separator 16 through outer tube 52 into the well W”. As best understood, the system is operable to inject gas at the recited rate, in that the system by virtue of the system being able to accommodate much higher rates has the capacity/structural ability to handle lower flow rates. The examiner notes that the present claim is an apparatus claim, see MPEP 2114(II)).  

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20120067569 A1), in view of Daniel (US 20190376373 A1), further in view of Moffett (US 20180179869 A1)

Regarding claim 8, Brown further teaches a control system operable to automatically start the injection of gas into the gas inlet port  (Para 0056, there is an adaptive algorithm that determines the de-liquifying cycle i.e. starting the injection of gas; Para 0062, “The controller may operate an adaptive algorithm” i.e. the control system is automated). 
Brown as modified is not explicit on starting the injection of gas, when the control system determines that data from a sensor indicates the well is not producing hydrocarbons at a predetermined rate.  
 (Para 0037, processor/controller 107 in Fig 1, process data from the sensor and/or lift gas injection data. Para 0031 the controller 107 stops/starts the injection of lift gas) indicates the well is not producing hydrocarbons at a predetermined rate (Para 0043, on/start time for intermittent gas lift “may be determined based on a change in liquid production rate caused by a previous change of a setpoint. Changes to setpoints of a gas lift system may be determined based on current and/or recent production measurements and/or other parameters”. See Para 0023 this liquid is e.g. oil i.e. a hydrocarbon. In determining an on-time/injection start based on a change in oil/hydrocarbon production rate setpoint/pre-determined rate. The change/deviation from the liquid production rate setpoint suggests the set point rate is not being met.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brown by starting the injection of gas, when the control system determines that data from a sensor indicates the well is not producing hydrocarbons at a predetermined rate as disclosed by Moffett because it would allow for the optimal injection of gas versus produced fluid.  
Regarding claim 14, Brown as modified further teaches wherein the sensor is operable to measure one or more of a pressure proximate to a bottom hole location and a pressure or a flow rate of hydrocarbons from the wellbore measured at or near the surface (Fig 1, Para 0030 of Moffett, sensor 110 is operable to measure a number of parameters including pressure. As seen, the sensor would measure the pressure at a bottom hole location. See additionally Para 0054, where bottom-hole pressure data is obtained.).  

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20120067569 A1), in view of Daniel (US 20190376373 A1), further in view of Gonzales (US 20130245953 A1).

Regarding claim 10, Brown is silent on further comprising a multiphase flowmeter interconnected to the lift tube proximate to the wellhead portion of the hydrocarbon well.  
	Gonzales teaches a multiphase flowmeter (Fig 4, Para 0034, “a multiphase real-time flowmeter 406”) interconnected to the lift tube (Fig 4, as a modification to Daniel, the tubing 102 would be the lift tube/the tube in which fluids are produced. Necessarily, in order to measure the produced fluids, this would need to be interconnected with the lift tube) proximate to the wellhead portion of the hydrocarbon well (Para 0034, “multiphase flowmeter 406 may be installed at or adjacent the wellhead”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brown by having the recited multiphase flowmeter as disclosed by Gonzales because it would provide information on total productivity of the multiple phases of fluid which are produced, which would inform an operator about the economic viability of the operation.  

(Para 0034 of Gonzales, “multiphase flowmeter 406 may be installed at or adjacent the wellhead”) and a separator (Fig 3, separator 16; the examiner additionally notes that the sensors 76/84 of Brown as similarly all shown as being between the wellhead 12). 
Brown is not explicit on the separator being a three-phase separator. 
Gonzales teaches a three-phase separator (Fig 3, Para 0032, “produced fluids from each well may be collected at a manifold and then separated by a separator 310 into oil, gas, and water”, which are each a separate phase). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brown by having a three-phase separator as disclosed by Gonzales because Brown only teaches a generic separator, the three-phase separator of Gonzales would allow for each stream of produced fluid (gas, water, and oil) to be treated/sold accordingly.  

Regarding claim 12, Brown is not explicit on a pressure sensor positioned within a horizontal section of the production tubing. 
	Gonzales teaches a pressure sensor positioned within a horizontal section of the production tubing (Fig 1, Para 0019 tool 122 such as “a pressure, temperature or fluid flow sensor” as seen is within the horizontal section of a well. Para 0020, “Each tool 122 may be incorporated into an existing section of production pipe 102 or may be incorporated into a specific pipe section that is inserted in line with the production pipe 102”). 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THEODORE N YAO/Examiner, Art Unit 3676